PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,996,345
Issue Date: 4 May 2021
Application No. 16/005,403
Filing or 371(c) Date: 11 Jun 2018
Attorney Docket No. H0064401-5472  

:
:	RECALCULATION OF PATENT
:	TERM ADJUSTMENT IN VIEW 
:	OF SAFE HARBOR STATEMENT
:
:



The instant recalculation of the patent term adjustment (“PTA”) set forth on the patent is being issued in response to the Request for Recalculation of Patent Term Adjustment In View of Safe Harbor Statement Under 37 CFR 1.704(d) (“Request”), filed June 24, 2021.  A Recalculation of PTA under this interim procedure is not considered a Request for Reconsideration within the meaning of 35 U.S.C. 154(b)(3) and 37 CFR 1.705(b).  A Recalculation of PTA under this interim procedure is not the Director’s decision on patentee’s request for reconsideration within the meaning of 35 U.S.C. 154(b)(3) and 37 CFR 1.705(b).  The Office’s recalculation of the PTA indicates the correct PTA is two hundred sixty-two (262) days.

The petition is granted.


Relevant Procedural History

The patent issued with a PTA determination of 193 days on May 4, 2021.   The instant request seeking recalculation of the PTA in view of safe harbor statements under 37 CFR 1.704(d) was filed on June 24, 2021.

Decision

The PTA set forth on the patent is based on the following determination previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 262 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 0 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay, is 0 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
69 days.

The PTA forth on a patent is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula may be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap –Applicant Delay

The patent sets forth a PTA of 193 days (262 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap - 69 days of Applicant Delay). 

The Office has reviewed the PTA calculations for the patent and has determined that two Information Disclosure Statements (“IDSs”) filed in the application were accompanied by a proper safe harbor statement under 37 CFR 1.704(d)(1)(i) and/or (ii). 

The filing of the Information Disclosure Statement (“IDS”) on September 9, 2020 after the filing of a reply on  July 29, 2020 is not a ground for reduction under 37 CFR 1.704(c)(8) because the September 9, 2020 IDS was accompanied by a safe harbor statement under 37 CFR 1.704(d)(1)(ii). Therefore the 42 day period of reduction has been removed. 

The filing of the IDS on March 11, 2021, after the mailing of a Notice of Allowance on November 13, 2020 is not a ground for reduction under 37 CFR 1.704(c)(10) because the March 11, 2021 IDS was accompanied by a proper safe harbor statement under 37 CFR 1.704(d)(1)(i) and (ii). Therefore, the 27 day period of reduction has been removed. 

The correct period of Applicant Delay is 0 days.  Therefore, the correct PTA is 262 days (262 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap - 0 days of Applicant Delay).


A Delay

The Request does not dispute the Office’s prior determination that the period of A Delay is 262 days.  The Office has recalculated the period of A Delay as part of the Office’s redetermination of the PTA and confirmed the period of A Delay is 262 days.

B Delay

The Request does not dispute the Office’s prior determination that the period of B Delay is 0 days.  The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 0 days.

C Delay

The Request does not dispute the Office’s prior determination the period of C Delay is 0 days.  The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days.

Overlap

The Request does not dispute the Office’s prior determination that the number of days of Overlap is 0 days.   The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 0 days.

Applicant Delay

The Request disputes the Office’s prior determination that the period of Applicant Delay is 69 days.  The Office has recalculated the period of Applicant Delay as part of the Office’s redetermination of the PTA and determined the period of Applicant Delay is 0 days.

Specifically, petitioner requests recalculation of the PTA in view of safe harbor statements under 37 CFR 1.704(d).

37 CFR 1.704(c)(8) and (10) provide:

(c) Circumstances that constitute a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application also include the following circumstances, which will result in the following reduction of the period of adjustment set forth in § 1.703 to the extent that the periods are not overlapping:
(8) Submission of a supplemental reply or other paper, other than a supplemental reply or other paper expressly requested by the examiner, after a reply has been filed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date the initial reply was filed and ending on the date that the supplemental reply or other such paper was filed; 
…
(10) Submission of an amendment under §1.312 or other paper, other than an amendment under§ 1.312 or other paper expressly requested by the Office or a request for continued examination incompliance with § 1.114, after a notice of allowance has been given or mailed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date of mailing of the notice of allowance under 35 U.S.C. 151 and ending on the date the amendment under § 1.312 or other paper was filed.
…
37 CFR 1.704(d)(1) states, in pertinent part: 

(d)(1) A paper containing only an information disclosure statement in compliance with §§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution(processing or examination) of the application under paragraphs (c)(6), (c)(8), (c)(9), or (c)(10) of this section, and a request for continued examination in compliance with § 1.114 with no submission other than an information disclosure statement in compliance with §§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution (processing or examination)of the application under paragraph (c)(12) of this section, if the paper or request for continued examination is accompanied by a statement that each item of information contained in the information disclosure statement:

  	Was first cited in any communication from a patent office in a counterpart foreign or international application or from the Office, and this communication was not received by any individual designated in § 1.56(c) more than thirty days prior to the filing of the information disclosure statement or

  	Is a communication that was issued by a patent office in a counterpart foreign or international application or by the Office, and this communication was not received by any individual designated in    § 1.56(c) more than thirty days prior to the filing of the information disclosure statement. 

The presence (or absence) of a §1.704(d) statement is decisive.  Only by compliance with the certification requirement of §1.704(d) will the Office not enter a period of reduction for IDSs filed under the circumstances set forth in 37 CFR 1.704(c)(8) or 1.704(c)(10).  The rule does not provide for the Office making any further inquiry into the applicability of §1.704(d). 

A review of the IDSs filed in this application has revealed the Office failed to recognize two IDSs that were accompanied by proper safe harbor statements under 37 CFR 1.704(d)(1)(i) and/or (ii).

With respect to the September 9, 2020 IDS:  A reply to the April 29, 2020 non-final Office action was filed on July 29, 2020. Applicant subsequently filed an IDS on September 9, 2020. Applicant was assessed a 42 day period of reduction pursuant to 37 CFR 1.704(c)(8) for the filing of the September 9, 2020 IDS.  However, a review of the properly executed PATENT TERM ADJUSTMENT STATEMENT UNDER 37 CFR 1.704(d)/ Form PTO/SB/133 that was filed September 9, 2020 reveals practitioner checked the box for the 37 CFR 1.704(d)(1) (ii) statement. Therefore, no reduction under 37 CFR 1.704(c)(8) is warranted in connection with the filing of the September 9, 2020 IDS. The 42 day period of reduction has been removed.

With respect to the March 11, 2021 IDS:  A Notice of Allowance was mailed on November 13, 2020. On March 11, 2021, applicant filed an IDS. Applicant was assessed a 27 day period of reduction pursuant to 37 CFR 1.704(c)(10) for the filing of the March 11, 2021 IDS.  However, a review of the properly executed PATENT TERM ADJUSTMENT STATEMENT UNDER 37 CFR 1.704(d)/ Form PTO/SB/133 that was filed March 11, 2021 reveals  practitioner checked the boxes for the 37 CFR 1.704(d)(1)(i) and (ii) statements. Therefore, no reduction under 37 CFR 1.704(c)(10) is warranted in connection with the filing of the March 11, 2021 IDS. The 27 day period of reduction has been removed.

The correct period of Applicant Delay is 0 days.  


Conclusion


The correct period of Applicant Delay is is 0 days.  Therefore, the correct PTA is 262 days (262 days of A Delay + 0 days of B Delay + 0 days of C Delay – 0 days of Overlap – 0 days of Applicant Delay).

Accordingly, the patent term adjustment indicated in the patent is to be corrected by issuance of a certificate of correction showing a revised Patent Term Adjustment of two hundred sixty-two (262) days.

The application file is being referred to the Certificates of Correction Branch for issuance of a certificate of correction in order to rectify this error.  The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by two hundred sixty-two (262) days.

Telephone inquiries specific to this decision should be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  Copy of DRAFT Certificate of Correction